DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (2005/0044800). 
Regarding claims 1, 9, and 17, Hall et al. discloses a container assembly for HPHT processing, comprising a container 93 comprising a first metal, an opening 94 for receiving a superhard material 92, and an annular flange disposed around the opening 93, 94; a closure 95 comprising the first metal and sealed to the container using a sealant material 96, the sealant material comprising a second metal, the seal comprising a composition of the first and second 
	Regarding claims 2 and 10, wherein the superhard material is disposed in a second container 92, and the second container is disposed in the container 93.
Regarding claims 4 and 13, wherein the sealant metal is selected from any of copper and alloys thereof (claim 17).
Regarding claims 8 and 18, wherein the superhard material comprises any of diamond, cubic boron nitride, binder material and mixtures thereof (claim 19).
Regarding claim 11, wherein prior to heating the assembly, reducing the pressure around the assembly to perform outgassing – high heat, a reducing environment, high vacuum [0004].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2008/0057145) in view of Hall et al. (2005/0044800).
Hall’145 discloses a HPHT processing assembly 100, comprising a can 101 and a cap 102, wherein the can 101 comprises niobium, a niobium alloy, a niobium mixture, or combinations thereof, while the cap 102 may comprise a metal or metal alloy, a sealant barrier 
However, Hall’145 fails to discloses an annular washer disposed between the flange and the closure and that the flange is crimped to hold the closure in place. 
Hall’800 discloses a container assembly for HPHT processing, comprising a container 93 comprising a first metal, an opening 94 for receiving a superhard material 92, and an annular flange disposed around the opening 93, 94; a closure 95 comprising the first metal and sealed to the container using a sealant material 96, the sealant material comprising a second metal, the seal comprising a composition of the first and second metals formable below the melting point of the second metal; wherein the container 93 contains superhard material the sealant material is an annular washer or a sleeve disposed between the flange and the closure (Fig. 9, 94, Fig. 10, 96, [0032]); and the flange is crimped to hold the closure in place [0021].
It would have been obvious to one of ordinary skill in the art to have provided Hall’145 with an additional washer/sealant disposed between the flange and the closure or any other desired positions, and that the flange is crimped as taught by Hall’800 in order to maintain a tight fit between the components, so that higher surface tension is achieved to drive the capillary action of the melting sealant, and that smooth surface finishes between the can and the superhard components is beneficial for achieving a competent seal. 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-14 and 17-18 have been considered but are moot because the new ground of rejection does not rely on Hall’149 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The newly added limitation that the HTHP assembly comprising an annular flange disposed around the opening of the container in between the flange and the closure, wherein the flange is crimped to hold the closure in place.  This limitation is disclosed by Hall’800 as described above, in which a sealant or washer is positioned between the container and the lid wherein to maintain a tight fit between the components, so that higher surface tension is achieved to drive the capillary action of the melting sealant, and that smooth surface finishes between the can and the superhard components is beneficial for achieving a competent seal. Hall’800 also discloses that mechanical crimps 98, 99 in cooperation with the sealant barrier circumscribing the can assembly and HPHT materials mixtures as shown in Fig. 10. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743